UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) July 10, 2008 MRU Holdings, Inc. (Exact Name of Registrant as Specified in itsCharter) Delaware (State or Other Jurisdiction of Incorporation) 001-33073 33-0954381 (Commission File Number) (I.R.S. Employer Identification No.) 590 Madison Avenue, 13th Floor New York, New York 10022 (Address of Principal Executive Offices) (Zip Code) (212) 398-1780 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On July 10, 2008, MRU Holdings, Inc., a Delaware corporation (the “Company”), in exchange for a payment of $7,750,000 in cash, issued, in a private placement transaction (the “ML Private Placement”), a convertible promissory note(the “ML Note”) in the original aggregate principal amount of $7,750,000 to Merrill Lynch Mortgage Capital Inc. (“ML”). The ML Note will accrue interest on the unpaid principal amount at a simple annual interest rate of nine percent (9%) per annum up to, but not including, September 27, 2008 (the “Alternate Interest Rate Date”) and at a simple annual interest rate of twelve percent (12%) per annum from and after the Alternative Interest Rate Date until paid in full; provided, however that no interest shall be due prior to the Maturity Date (as defined below) unless the Senior Indebtedness (as defined in the ML Subordination Agreement defined below) has been paid in full at which point interest on the ML Note will be payable on the 15th day of January, April, July and October. Unless earlier converted as described below, the ML Note is due on October 31, 2010 (the “Maturity Date”).Repayment of the ML Note is subject to the limitations contained in the ML Subordination Agreement (defined below), the terms of which are summarized below. If the Company sells equity securities (the “Equity Securities”) in the future pursuant to an equity financing (including the issuance of Equity Securities upon the conversion or exchange of debt securities (the “Automatically Converting Debt Securities”) issued in connection with an equity financing) in which the Company receives in excess of a minimum threshold amount of gross proceeds agreed to by the Company and ML and the Investors (as defined below) (the “Equity Financing”), then the outstanding principal amount of the ML Note together with the accrued but unpaid interest will be mandatorily prepaid subject to certain conditions contained in the ML Subordination Agreement and the ML Note.Subject to the Subordination Agreement, the ML Note may be prepaid without premium or penalty at the Company’s option on ten days prior notice to ML. If the ML Note is not repaid in connection with an Equity Financing as described above or otherwise repaid by the Alternate Interest Rate Date, then ML will have the option to convert the outstanding principal of and accrued and unpaid interest on the ML Note into shares of the Company’s common stock (the “Common Stock”) at a conversion price of $2.25 per share; provided, however, that ML will not have the right to convert the principal of or accrued and unpaid interest on the ML Note in excess of that portion of the principal and accrued interest that, upon giving effect to such conversion, would cause the aggregate number of shares of Common Stock beneficially owned by ML and its affiliates to exceed 19.99% of the voting power of the Company following such conversion or issuance of shares (the “Issuance Limitation”), unless the Company’s stockholders approve any “change of control” (as defined under NASDAQ Marketplace Rule 4350(i)(1)(B)) that would result from such conversion, in which case the Issuance Limitation would not apply.The ML Note also contains customary events of default, which include, among other things, the occurrence of a default on payment of principal when due, a default on the payment of interest for 30 days, bankruptcy or the default on $500,000 or more in other indebtedness. 1 On July 10, 2008, in connection with the issuance of the ML Note, the Company became a party to a subordination agreement with ML, a senior secured lender to the
